Citation Nr: 0740906	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-42 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
and disc disease of the thoracolumbar spine, rated as 10 
percent disabling prior to November 30, 2006, and 40 percent 
disabling beginning on that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to August 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which increased the rating 
for the disability to 10 percent, effective March 10, 2004.

In November 2005, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.

In December 2005, this case was remanded for additional 
development.  Thereafter, in a June 2007 rating decision, the 
RO increased the rating to 40 percent, effective November 30, 
2006.  As this does not represent the highest rating for the 
disability, the appeal continues.

Based on medical records submitted by the veteran in October 
2006 from Dr. Johnston, the record raises the issue of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, this matter 
is referred to the RO for appropriate consideration.  
 

FINDINGS OF FACT

1.  For the period prior to November 30, 2006, the veteran's 
degenerative joint and disc disease of the thoracolumbar 
spine was manifested by flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees. 

2.  For the period beginning November 30, 2006, the veteran's 
degenerative joint and disc disease of the thoracolumbar 
spine has been manifested by flexion of the thoracolumbar 
spine limited to less than 30 degrees. 

3.  At no time during the period of the claim has the 
veteran's degenerative joint and disc disease of the 
thoracolumbar spine been manifested by ankylosis of the 
thoracolumbar spine, any significant neurological impairment 
of either lower extremity, or any incapacitating episodes 
requiring bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  Prior to November 30, 2006, the criteria for an 
evaluation in excess of 10 percent for degenerative joint and 
disc disease of the thoracolumbar spine were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2007).

2.  Since November 30, 2006, the criteria for an evaluation 
in excess of 40 percent for degenerative joint and disc 
disease of the thoracolumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2004, January 
2006, April 2006, and August 2007 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording him VA examinations.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how effective dates are 
assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2007) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  A 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  

Note 1 to this Code provides that for the purposes of 
evaluations, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  

A lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the general rating formula for 
rating diseases and injuries of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 and 5242.  An intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease a 20 percent rating requires 
thoracolumbar spine forward flexion greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  Id.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal thoracolumbar forward flexion is 0 
to 90 degrees, extension is from 0 to 30 degrees, left and 
right lateroflexion is from 0 to 30 degrees, and left and 
right lateral rotation is from 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateroflexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Analysis

For the period prior to November 30, 2006, the evidence shows 
that the veteran's low back disability meets the criteria for 
a 10 percent rating, but not higher.  Notably, during the 
July 2004 VA exam, the veteran was able to flex his 
thoracolumbar spine to 70 degrees and extend to zero degrees.  
Right lateral bending was from five to 20 degrees, left 
lateral bending was from -5 to 10 degrees, and bilateral 
rotation was from zero to 50 degrees.  The veteran 
experienced pain at the extremes of all ranges of motion.  
The July 2004 VA examiner stated that with repetitive use, 
the range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  Thus, even with 
consideration of all pertinent disability factors, it is 
clear that forward flexion of the veteran's thoracolumbar 
spine is greater than 60 degrees; and that the combined range 
of motion of the thoracolumbar spine is greater than 
120 degrees.  The July 2004 VA examiner noted that the 
veteran walks with a cane, a limp, and visibly painful 
movements.  Also noted was that the veteran has five degrees 
of thoracic scoliosis to the right and mild kyphosis of the 
lumbar spine, but no tenderness and no spasm.

An October 2004 letter from the veteran's private physician, 
M. S. Otruba, D.O., states that the veteran has marked 
limitation in his ability to ambulate without severe pain, 
and difficulty performing any activities beyond the 
activities of daily living.  In order to ambulate and perform 
daily living activities, the veteran requires constant 
treatment with OxyContin.  

A December 2004 private medical record from J. F. Johnson, 
M.D., notes that the veteran has decreased range of motion in 
all planes due to pain.  The degree of any loss of motion was 
not recorded.

In 2005 and 2006 the appellant received periodic epidural 
injections for his lumbar disorder.  Magnetic resonance 
imaging studies from this term do reveal some evidence of 
spinal stenosis.

The medical evidence of record does not show that the 
veteran's degenerative joint and disc disease of the 
thoracolumbar spine warrants a higher rating under the 
general formula for rating disorders of the spine for this 
time period.  Although the evidence reveals that the veteran 
has abnormal spinal contour in that he has scoliosis and mild 
kyphosis, there is no muscle spasm.  It must be also recalled 
that the rating criteria specifically state that the criteria 
are binding regardless whether or not the appellant suffers 
from pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease.  Therefore, the 
Board is of the opinion that the veteran meets the criteria 
for a 10 percent disability rating, but not higher, for this 
time period.  

Moreover, prior to November 30, 2006, the evidence is against 
finding that the veteran experiences any service connected  
incapacitating episodes of intervertebral disc syndrome nor 
is there any medical evidence showing incapacitating episodes 
requiring bed rest prescribed by a physician.  While it is 
true that the veteran was using controlled narcotics for 
pain, the July 2004 VA examiner specifically noted that there 
had been no incapacitating episodes requiring bed rest.  
Therefore, a higher rating under the criteria for evaluating 
intervertebral disc syndrome is not warranted for this time 
period.  Finally, the veteran is not currently service 
connected for an intervertebral disc syndrome, but rather 
only for degenerative disc disease.  

As of November 30, 2006, the evidence shows that the 
veteran's service connected  low back disability warrants a 
40 percent rating, but not higher.  The November 2006 VA 
examination report notes flexion limited to 30 degrees, zero 
degrees of extension, right and left lateral flexion to 10 
degrees, and right and left rotation to 30 degrees.  Pain was 
noted throughout the movement process.  After repetitive use, 
there was no additional limitation due to pain, fatigue, 
weakness, or lack of endurance.  With consideration of all 
pertinent disability factors, the Board concludes that the 
evidence demonstrates a limitation of thoracolumbar flexion 
to 30 degrees or less.  Thus, the disability is appropriately 
rated as 40 percent disabling.  Still, throughout the period 
of this claim, the veteran has retained motion of the 
lumbosacral spine so a higher rating on the basis of 
unfavorable ankylosis is not warranted.

The criteria for evaluating intervertebral disc syndrome 
authorize an evaluation in excess of 40 percent if there are 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest prescribed by a physician having a total 
duration of at least six weeks during the past twelve months.  
The evidence does not show that the veteran has experienced 
any service connected incapacitating episodes of 
intervertebral disc syndrome nor is there any medical 
evidence showing incapacitating episodes requiring bed rest 
prescribed by a physician.  Therefore, the Board has 
determined that an evaluation in excess of 40 percent is not 
warranted on the basis of incapacitating episodes or 
functional impairment of the low back.

The Board has also concluded that a separate rating is not 
warranted for neurological impairment in either lower 
extremity.  In this regard, the Board notes that neither the 
private medical evidence nor the VA medical evidence 
indicates that the veteran has any service connected 
radicular symptoms.  The July 2004 VA examiner noted that the 
veteran had negative straight leg raising signs, normal 
sensation in the lower extremities, full motor strength in 
the lower extremities, no evidence of atrophy, and 1-2+ deep 
tendon reflexes at the knees.  In a December 2004 private 
medical record, Dr. Johnson noted that the veteran had normal 
lower extremity strength, intact sensation, and symmetrical 
deep tendon reflexes.  Although positive straight leg raising 
bilaterally was noted, no neurological findings were made.  
The November 2006 VA examiner noted that reflexes were 1+ at 
both knees and ankles, and lower extremity strength and 
sensory responses were normal.  Straight leg testing produced 
ipsilateral low back pain with elevation of either leg beyond 
45 degrees, but there was no radiation or paresthesias.  The 
examiner opined that there were no objective neurological 
abnormalities.  As none of the medical evidence of record 
indicates any diagnosis of radiculopathy or other 
neurological involvement of the lower extremities, a separate 
rating on this basis is not in order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period prior to November 30, 
2006, did the disability warrant higher than a 10 percent 
rating, nor has the disability warranted more than a 40 
percent rating at any time since November 30, 2006.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The veteran has not required frequent 
hospitalizations for his degenerative joint and disc disease 
of the thoracolumbar spine and the manifestations of such are 
consistent with the assigned schedular evaluations.  The 
Board acknowledges that the July 2004 VA examiner stated that 
the back disability limits the veteran's ability to walk more 
than 30 feet, stand for more than five minutes, sit for more 
than several hours, and lift more than 25 pounds; however, 
there is no indication that the veteran is unable to perform 
sedentary work.  None of the evidence shows that the 
manifestations of the disability at issue is unusual or 
exceptional.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of that contemplated by assigned evaluations.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  




ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint and disc disease of the thoracolumbar 
spine, T12-L1, prior to November 30, 2006, is denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint and disc disease of the thoracolumbar 
spine, T12-L1, at any time since November 30, 2006, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


